Judgment entered May 17, 1968, modifying determination of the State Liquor Authority to the extent of remanding the proceeding to the Authority for reconsideration of the penalty imposed, unanimously modified on the facts and in the exercise of discretion, without costs or disbursements, in the following respects: The fine of $2,500 is reduced to $500; and the suspension of the petitioner’s wholesale liquor license for a period of 10 days, execution deferred, is stricken; and as so modified affirmed. Under all the circumstances, in our opinion, the penalty imposed'was excessive. (Matter of Garcia & Co. v. State Liq. Auth., 30 A D 2d 949.) Concur— Stevens, P. J., Tilzer, MoGivem, McNally and Bastow, JJ.